Citation Nr: 9926597	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty, in the Army, from January 
31, 1974 to May 17, 1974.

This matter comes to the Board of Veterans' (Board) on appeal 
from a January 1998 RO decision which denied the veteran's 
claim for service connection for a seizure disorder. 


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for service connection for a seizure 
disorder. 


CONCLUSION OF LAW

The veteran's claim for service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 31, 1974 to 
May 17, 1974.  

In January 1989, the veteran was hospitalized at a VA 
facility and complained of a 3 week history of left sided 
facial, arm, and leg numbness with increasing weakness.  He 
also reported a 20 year history of a tonic-clonic seizure 
disorder, and said he had not been taking his Dilantin or 
Phenobarbital for the past month.  He also related he did not 
have a history of blackouts or seizures secondary to alcohol 
withdrawal.  During the course of the hospitalization, he was 
given medication for treatment of his seizure disorder.  

In April 1989, the veteran was hospitalized at a VA facility 
for treatment of alcohol dependence.  He denied having a 
history of alcohol withdrawal symptoms.  It was noted that he 
reported a seizure disorder since the age of 8.  It was also 
noted that he was taking Dilantin and Phenobarbital at the 
time of his hospital admission.  During the course of his 
hospitalization, he had a seizure, his medication was 
increased, and he had no other episodes of seizures.  On 
hospital discharge in May 1989, the diagnoses included severe 
alcohol dependence, cocaine dependence (in partial 
remission), and a seizure disorder. 

In a May 1989 application (VA Form 21-526), the veteran 
claimed service connection for epilepsy, and he indicated 
such began in 1960.

Generally, VA and private records, dated in the 1990s, show 
that the veteran received treatment for a seizure disorder 
and consistently reported a long history of such since 
childhood.

In March 1990, the RO concluded that the evidence of record 
was insufficient for rating purposes.  It was also noted that 
the veteran had failed to prosecute his claim.

In March 1990, the National Personnel Records Center (NPRC) 
verified the veteran's service. 

In March 1990, the veteran was hospitalized at a VA facility.  
It was reported he had a seizure disorder since the age of 8.  
He related his last seizure had been in September 1989 and he 
related that he was on medication.  He was discharged from 
the hospital in April 1990, and the diagnoses included severe 
cocaine dependence and alcohol dependence (in remission).

In August 1997, the veteran filed a claim for service 
connection for a seizure disorder.

In September 1997, the NPRC indicated that they had made 
extensive searches to locate the veteran's records but were 
unsuccessful. 

In December 1997, the NPRC indicated that avenues for 
obtaining the veteran's service medical records had been 
exhausted with negative results. 

By a December 1997 administrative decision, the RO found that 
the veteran's service medical records were unavailable. 

In a December 1997 letter, the RO asked the veteran to submit 
any service records he had in his possession as well as any 
additional evidence in support of his claim for service 
connection.  He did not respond with any service records or 
any information as to where they might be located. 

At a June 1998 RO hearing, the veteran testified he told his 
recruiter and medical examiners (at the time of the 
preinduction examination) that he had seizures.  He related 
that when he entered service his seizures were under control 
but that they came back during basic training, from stress, 
among other things.  He said, he received treatment for 
seizures, during active duty, including hospitalization and 
medication (Dilantin and Phenobarbital).  He also related 
that he received current treatment for seizures. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for epilepsy will be presumed, if manifest to a compensable 
level within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he had a seizure disorder when he 
entered service and that such was aggravated by service.  The 
threshold question to be answered is whether the veteran has 
met his initial burden of submitting evidence to show that 
his claim is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not done so, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  In order 
for a service connection claim to be well grounded, it must 
be supported by competent evidence of a current disability 
(medical evidence of a diagnosis), competent evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), 
and competent evidence showing causality between service and 
a current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As an initial matter, it is noted that there are no medical 
records on file from the veteran's period of service in the 
Army in 1974.  It is also noted that the NPRC made repeated 
and exhaustive attempts to locate the veteran's records but 
were unsuccessful.

The first post-service indication of a seizure disorder is in 
1989, nearly 15 years after his service separation.  At that 
time, he also reported a 20 year history of such a disorder.  
More recent medical evidence continues to show that he has a 
seizure disorder and that he takes medication for such. 

In order for the claim to be well grounded, there would have 
to be competent medical evidence to demonstrate an 
etiological relationship between the veteran's service and 
his seizure disorder.  Caluza, supra; Grottveit v. Brown, 
5 Vet. App. 91 (1993).  No such competent medical evidence of 
causality (either of service incurrence or aggravation) has 
been submitted.  The veteran's testimony at an RO hearing and 
statements, that he has a seizure disorder and that such was 
aggravated by active service, have been noted, but such does 
not constitute competent medical evidence as required for a 
well-grounded claim since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
claimed condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Since the veteran has not met his initial burden of 
presenting evidence of a well grounded claim for service 
connection for a seizure disorder, his claim must be denied.  
Grottveit, supra.


ORDER

Service connection for a seizure disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

